Citation Nr: 1823273	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to April 1971 and from March 1982 to August 1998.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding has been associated with the record. 

In June 2015 and October 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination to determine the nature and etiology of his sleep apnea and to obtain an addendum medical opinion.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  Sleep apnea did not manifest during service and is not related to the Veteran's active service.

2.  The Veteran's sleep apnea is not shown to be caused or aggravated beyond its natural progression by a service-connected disability. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Sleep apnea was not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 
§ 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the veteran. 

In September 2014, the Veteran testified that he complained about sleep, snoring, and problems breathing at night during his second period of active service.  He indicated that he was prescribed muscle relaxers, but no diagnostic testing was performed.  The Veteran was also treated for asthma during the same period.  He has also asserted that his sleep apnea may have been caused or aggravated by his service-connected asthma.

In October 2014, the Veteran's wife, S.C., wrote that his snoring had progressed over the years.  She woke the Veteran between 4 and 6 times a night.  He would stop breathing and she would wake him up between 3 and 5 times per night.  His sleeping difficulty continued after his retirement in 1998.  The Veteran went to the VA Medical Center in Nashville, Tennessee, after emergency medical personnel were called.

The March 1998 retirement examination report contain notations for asthma and nasal congestion, but is silent for complaints related to sleep apnea.  The Veteran weighed 195 pounds at the time of his separation from active duty.  In contrast to more current statements from the Veteran made in connection with this claim, the corresponding report of medical history at his March 1998 retirement examination specifically indicates that the Veteran did not experience trouble sleeping.  Likewise, his service treatment records are silent for any complaints pertaining to sleep or snoring.

Post service records are silent for any complaints, treatment, or diagnosis of sleep apnea until private treatment records show that the Veteran was evaluated for obstructive sleep apnea and restless leg syndrome in September 2011.  Dr. R.U. commented that the Veteran's snoring, narrow upper airway, and increased neck size suggested the possibility of sleep apnea.  In December 2011, the sleep study results were reviewed with the Veteran and he was diagnosed with mild to moderate obstructive sleep apnea.

The Veteran underwent a VA sleep apnea examination in July 2015.  The VA examiner diagnosed sleep apnea.  She opined that it was less likely than not that the Veteran's sleep apnea was related to his active service.  The service treatment records did not contain any evidence or complaints for sleep disorders.  The Veteran underwent a sleep study in September 2011 and was diagnosed with sleep apnea in November 2011.  The diagnosis was several years after his discharge from active service and the VA examiner was unable to provide a causal connection between the Veteran's sleep apnea and his active service.  She also found that it was less likely than not that the Veteran's sleep apnea was caused or aggravated beyond its natural progression by his service-connected asthma.  The VA examiner explained that sleep apnea was the result of relaxation of the muscles in the back of the throat, which narrow or closes the airway during sleep promoting apneic spells.  She concluded that there was no evidence to support that asthma has aggravated the Veteran's sleep apnea.

In November 2017, VA obtained an addendum medical opinion to address the relationship between the Veteran's sleep apnea and his active service.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in, aggravated by, or in any other way etiologically related to his active service.  He noted that the Veteran weighed 261 pounds in November 2011.  His medical history forms dated in July 1987, July 1988, April 1993, and March 1998 denied trouble sleeping.  The VA examiner explained that the Veteran's testimony and his wife's statement were not diagnostic of in-service obstructive sleep apnea.  He concluded that the most likely etiology of the Veteran's sleep apnea was obesity, age, and his gender.  The VA examiner cited relevant medical literature for his conclusion.

There are no positive medical opinions of record regarding direct service connection or secondary service connection.

The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury during his active military service and/or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Board acknowledges the Veteran's and his spouse's contention that the Veteran's sleep apnea began in service or was caused or aggravated by his service-connected sleep apnea.  The Board also acknowledges the statements from the Veteran's wife regarding the Veteran's difficulty sleeping since service.  However, the Board finds that the VA medical opinions of record are more probative regarding the etiology of the Veteran's sleep apnea.  The Veteran sought treatment for sleep apnea more than 10 years after his separation from active service.  September 2011 treatment records indicate that the Veteran's increased neck size put him at risk for sleep apnea.  The November 2017 VA examiner specifically considered the Veteran's statements and the statements of his wife, but found the Veteran's sleep apnea was most likely related to his obesity, age, and gender.  The Board finds that the lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the lay contentions, reviews of medical records, and their medical expertise.

Regarding the issue of secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether obstructive sleep apnea was caused or aggravated by the service-connected asthma) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As lay people, it is not shown that the Veteran or his spouse possess the medical expertise to provide such an opinion.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The Veteran's claim of entitlement to service connection for sleep apnea, claimed as secondary to the service-connected asthma, is denied.


ORDER

Service connection for sleep apnea, to include as secondary to the service-connected asthma, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


